FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                    September 10, 2014

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-3143
                                               (D.C. No. 6:13-CR-10172-MLB-1)
EDWARD MARK MURRAY,                                        (D. Kan.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.


      Edward Mark Murray entered a guilty plea to one count of unlawful

possession of a firearm in furtherance of a drug trafficking crime. He was sentenced

to the statutory minimum of sixty months’ imprisonment. In his plea agreement, he

waived his right to appeal his conviction and sentence. Despite this appellate waiver,

Mr. Murray filed an appeal seeking to challenge his conviction. The government


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
moved to enforce the appeal waiver pursuant to United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (per curiam).

       Mr. Murray’s attorney filed a response agreeing with the government that the

appellate waiver is valid, and indicating that he would file his merits brief pursuant to

Anders v. California, 386 U.S. 738 (1967), if required to do so. Mr. Murray was then

given the opportunity to file a pro se response to the motion to enforce. He did not

file a response.

       We have considered the parties’ submissions consistent with the factors

outlined in Hahn, see 359 F.3d at 1325, and we conclude the government’s motion

should be granted. Mr. Murray’s appeal falls within the scope of the waiver in his

plea agreement, he knowingly and voluntarily waived his appellate rights, and

enforcing the waiver would not result in a miscarriage of justice. See id.

Accordingly, we grant the motion to enforce the appeal waiver and dismiss the

appeal.


                                                Entered for the Court
                                                Per Curiam




                                          -2-